Exhibit 10.2






















CONTRIBUTION AGREEMENT







Between







TALON OP, L.P.

And

FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, L.P.
















Dated as of August 31, 2018





























--------------------------------------------------------------------------------




Table of Contents




1.

CONTRIBUTION

1

 

 

 

2.

CONTRIBUTION CONSIDERATION; UNITS; TAX MATTERS

1

 

 

 

3.

CLOSING

3

 

 

 

4.

PAYMENT OF THE CONTRIBUTION PRICE

3

 

 

 

5.

CONTRIBUTOR’S DELIVERIES

4

 

 

 

6.

INSPECTION PERIOD

4

 

 

 

7.

UCC MATTERS

4

 

 

 

8.

REPRESENTATIONS AND WARRANTIES

5

 

 

 

9.

ADDITIONAL CONDITIONS PRECEDENT TO CLOSING

5

 

 

 

10.

[INTENTIONALLY OMITTED

6

 

 

 

11.

CLOSING DELIVERIES

6

 

 

 

12.

SUCCESSORS AND ASSIGNS

6

 

 

 

13.

NOTICES

6

 

 

 

14.

BENEFIT

7

 

 

 

15.

MISCELLANEOUS

7














--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT is made and entered into as of this August ___,
2018, (the “Contract Date”), by and between FIRST CAPITAL REAL ESTATE OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Contributor”), and TALON OP,
L.P., a Minnesota limited partnership (“Acquiror”).

1.

CONTRIBUTION.  Contributor agrees to contribute and convey to Acquiror, and
Acquiror agrees to accept and assume from Contributor, for the Contribution
Consideration (as defined below) and on the terms and conditions set forth in
this Agreement, all of such Contributor’s right, title and ownership interest
(collectively, “Ownership Interests”) in and to the following:

1.1.

All of Contributor’s right, title and interest in Stephenville Lodging, Ltd., a
Texas limited partnership (“Stephenville Lodging”) which owns the Holiday Inn
Express and Suites in Stephenville, Texas.

1.2.

All of Contributor’s right, title and interest in CC Hospitality, LLC, a Texas
limited liability company (“CC Hospitality”) which owns the La Quinta Inn &
Suites in Colorado City, Texas.

1.3.

All of Contributor’s right, title and interest in Prime Lodging, LLC, an
Oklahoma limited liability company (“Prime Lodging”) which owns the La Quinta
Inn & Suites in Weatherford, Oklahoma.

1.4.

All of Contributor’s right, title and interest in Raviraj, LLC, a Texas limited
liability company (“Raviraj”) which owns Studio Six in Sweetwater, Texas.  

1.5.

All of Contributor’s right, title and interest in Stephenville Hospitality,
Ltd., a Texas limited liability company (“Stephenville Hospitality”) which owns
La Quinta Inn & Suites in Stephenville, Texas.

1.6.

All of Contributor’s right, title and interest in Eastland Hospitality, LLC, a
Texas limited liability company (“Eastland Hospitality”) which owns Holiday Inn
Express and Suites   in Eastland, Texas.

1.7.

All of Contributor’s right, title and interest in Protea Hospitality, LLC, a
Texas limited liability company (“Protea Hospitality”) which owns Holiday Inn
Express and Suites in Pampa, Texas.

1.8.

The foregoing are collectively referred to as “Hotels” and the
companies/entities owning the Hotels are collectively referred to as
“Companies.”

1.9.

The Ownership Interests are set forth on Exhibit A attached hereto.

2.

CONTRIBUTION CONSIDERATION; UNITS; TAX MATTERS.

2.1.

General.  The sole general partner of Acquiror is Talon Real Estate Holding
Corp. (“Talon Holding”).  Talon Holding is a publicly-traded real estate holding
corporation, but is not a real estate investment trust.  Acquiror may, in its
sole and absolute discretion, direct Contributor to convey the Ownership
Interests and Hotels to one or more Affiliates (as defined below) of Talon
Holding, and hereby directs Contributor to convey the Ownership Interests and
Hotels to Talon Hotels, LLC, (“Subsidiary”), a special purpose entity
wholly-owned by Acquiror.

2.2.

Contribution Consideration. The consideration to be paid to Contributor by
Acquiror for the Project (the “Contribution Consideration”) shall consist of LP
Units (as defined below) having an aggregate value of $14,796,765.00.  The
aggregate value of the Companies/Hotels is $40,790,000.00 and a credit for
existing indebtedness (“Existing Indebtedness”) of $25,993,235.00.  The Existing
Indebtedness is set forth on Exhibit B attached hereto.











--------------------------------------------------------------------------------



2.3.

Units.

2.3.1.

The Total LP Unit Amount shall be paid by the Acquiror’s delivery of Partnership
Units (as that term is defined in the Partnership Agreement, as defined below)
in the Acquiror (the “LP Units”).  The Total LP Unit Amount and the allocation
thereof shall be set forth in the LP Unit Schedule (as defined below).  The LP
Units shall be redeemable for shares of common stock of Talon Holding (“Stock”)
or cash (or a combination thereof) in accordance with the redemption procedures
described in the Partnership Agreement.  Contributor acknowledges that the LP
Units are certificated and that, therefore, the issuance of the LP Units shall
be evidenced by updating the Acquiror’s LP Unit register, which shall be
completed at Closing (the “Amendment”).

2.3.2.

The Acquiror will deliver to Contributor, at Closing and thereafter, as provided
in Section 4, the LP Units issued in the name of Contributor.

2.3.3.

For purposes of determining the number of LP Units to be delivered in
satisfaction of payment of the Total LP Unit Amount, the Total LP Unit Amount
shall be divided by a “Unit Price”, which shall be equal to Two and 50/100
Dollars ($2.50).  The LP Unit Schedule shall reflect the Unit Price.

2.3.4.

Contributor has delivered to Acquiror, and has caused its members (“Interest
Holders”) to deliver to Acquiror, or to any other party designated by Acquiror,
a completed questionnaire and representation letter (in substantially the form
set forth in Exhibit C attached hereto, the “Investor Materials”) providing,
among other things, information concerning each Contributor’s, each Interest
Holder’s and Contributor’s status as an accredited investor (“Accredited
Investor”), as such term is defined in Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), and shall provide or
cause to be provided to Acquiror, or to any other party designated by Acquiror,
such other information and documentation as may reasonably be requested by
Acquiror in furtherance of the issuance of the LP Units as contemplated hereby.
 Notwithstanding anything contained in this Agreement to the contrary, in the
event that, in the reasonable opinion of Acquiror, based on advice of its
securities counsel, (y) the proposed issuance of LP Units hereunder might not
qualify for the exemption from the registration requirements of Section 5 of the
Securities Act, or (z) the proposed issuance of LP Units hereunder would violate
any applicable federal or state securities laws, rules or regulations, or
agreements to which Talon Holding or the Acquiror is privy, or any tax related
or other legal rules, agreements or constraints applicable to Talon Holding or
the Acquiror, Acquiror shall so advise Contributor, in writing (the “Regulatory
Violation Notice”).  In the event a Regulatory Violation Notice is delivered,
this Agreement shall terminate, and no party shall have any further liability
hereunder except (i) as otherwise expressly set forth in this Agreement and (ii)
to the extent a breach of this Agreement gives rise to, or becomes the basis
for, the Regulatory Violation Notice.

2.3.5.

Contributor hereby covenants and agrees that it shall deliver or shall cause its
members to deliver to Acquiror, or to any other party designated by Acquiror,
any documentation that may be required under the Partnership Agreement or any
charter document of Talon Holding, and such other information and documentation
as may reasonably be requested by Acquiror, at such time as any LP Units are
redeemed for shares of Stock (“Conversion Shares”).  The preceding covenant
shall survive the Closing and shall not merge into any of the conveyancing
documents delivered at Closing.

2.3.6.

The parties acknowledge that Contributor intends to treat the transfer of the
Property in exchange for LP Units (the “Exchange”) as a tax-free partnership
contribution pursuant to Section 721 of the Internal Revenue Code of 1986, as
amended (the “Code”). Acquiror and Talon Holding shall cooperate in all
reasonable respects with Contributor to effectuate such Exchange; provided,
however, that:











--------------------------------------------------------------------------------

The provisions of this Section 2.3.6 shall survive the Closing and shall not
merge into any conveyancing documents delivered at Closing.

2.4.

Partnership Agreement; Other Informational Materials.  For purposes hereof, the
term “Partnership Agreement” shall mean the Acquiror’s Limited Partnership
Agreement dated as of June 7, 2013, as may be amended from time to time.
 Contributor hereby acknowledges and agrees that the ownership of LP Units by it
and its rights and obligations as a limited partner of the Acquiror (including,
without limitation, their right to transfer, encumber, pledge and exchange LP
Units) shall be subject to all of the express limitations, terms, provisions and
restrictions set forth in this Agreement and in the Partnership Agreement.  In
that regard, Contributor hereby covenants and agrees that, at Closing, it shall
execute any and all documentation reasonably required by the Acquiror and Talon
Holding to formally memorialize the foregoing (collectively, the “Partnership
Agreement Adoption Materials”).  Contributor acknowledges that it has received
and reviewed, prior to the Closing Date, the following (the “Disclosure
Materials”):  (i) Talon Holding’s Quarterly Report on Form 10-Q for the quarter
ended Sept 30, 2016, (ii) Annual Report on Form 10-K for the year ended December
31, 2015; (iii) any Current Reports on Form 8-K of Talon Holding and the
Acquiror filed subsequent to Sept. 30, 2018; and (iii) the Partnership
Agreement.  Contributor acknowledges that it:  (x) has had an opportunity to
obtain and review each document incorporated by reference into the Disclosure
Materials; (y) has had an opportunity to conduct a due diligence review of the
affairs of the Acquiror and Talon Holding; and (z) has been afforded the
opportunity to ask questions of, and receive additional information from, Talon
Holding and Acquiror regarding Talon Holding and the Acquiror.

2.5.

Transfer Requirements.  , Contributor may sell, transfer, assign, pledge or
encumber, or otherwise convey any or all of the LP Units delivered to it.
 Contributor acknowledges that it is familiar with the provisions of Rule 144
under the Securities Act of 1933 and acknowledges and agrees that without
registration of the Conversion Shares, the Conversion Shares generally may not
be sold for at least six months following conversion.  The provisions of this
Section 2.6 shall survive the Closing and shall not merge into any of the
conveyancing documents delivered at Closing.



2.6.

Whenever the Acquiror proposes to register any of its equity securities under
the Securities Act other than pursuant to (i) the Acquiror initial Public
Offering (if the applicable underwriters request that only securities owned by
the Acquiror be included in such offering), (ii) in connection with a
registration, the primary purpose of which is to register debt securities,
(i.e., in connection with a so-called “equity kicker”) or (iii) pursuant to a
registration statement on Form S-1, S-3, S-4 or S-8 or any similar or successor
form and the registration form to be used may be used for the registration of
Registerable Securities (a “Piggyback Registration”), the Acquiror will give
prompt written notice to all holders of LP Units, issued in connection to this
transaction, of its intention to effect such a registration and will include in
such registration (and in all related registrations or qualifications under blue
sky laws or in compliance with other registration requirements and in any
related underwriting) all common shares with respect to which the Acquiror has
received written requests for inclusion therein within twenty (20) days after
the receipt of the Acquiror notice.



3.

CLOSING.  

The contribution of the Project and delivery of LP Units contemplated herein
shall be consummated at a closing (“Closing”) to take place on a date no later
than September 30, 2018.  The date on which the Closing occurs shall be referred
to herein as the “Closing Date”.  The Closing shall be effective as of
12:01 a.m. Central Time on the Closing Date.  Notwithstanding the foregoing, the
risk of loss of all or any portion of the Project shall be borne by Contributor
up to and including the actual time of the Closing, and thereafter by Acquiror.

4.

PAYMENT OF THE CONTRIBUTION PRICE.  



4.1.

The Contribution Price should be paid as follows:











--------------------------------------------------------------------------------





4.1.1.

Fourteen Million Seven Hundred Ninety-Six Thousand Seven Hundred Sixty-Five
Dollars ($14,796,765.00) in the form of Five Million Nine Hundred Eighteen
Thousand Seven Hundred Six (5,918,706) Talon LP Units payable upon Closing.



4.1.2.

The Contribution Price shall be adjusted if and to the Existing Indebtedness on
each of the Hotels exceeds the aggregate indebtedness set forth on Exhibit B
attached hereto.



5.

CONTRIBUTOR’S DELIVERIES.  Subsequent to the Contract Date, Contributor shall
make available to Acquiror, to the extent specifically requested in writing by
Acquiror and in Contributor’s possession and control, copies of all documents,
contracts, information, Records (as defined below) and exhibits pertinent to the
transaction that is the subject of this Agreement, including, but not limited
to, the documents listed as “Contributor’s Deliveries” on Exhibit D.  As used
herein, “Records” means all books, records, tax returns, correspondence,
financial data, and all other documents and matters, public or private,
maintained by Contributor or its agents, relating to receipts and expenditures
pertaining to the Project for the three (3) most recent full calendar years and
the current calendar year and all contracts, and all other documents and
matters, public or private, maintained by Contributor or its agents, relating to
operations of the Hotels.  



6.

INSPECTION PERIOD.



6.1.

Acquiror shall have until the Closing Date to review and approval of
Contributor’s Deliveries and Records.  Notwithstanding anything contained herein
to the contrary, in the event Acquiror does not approve of the Hotels, Records
and Contributor’s Deliveries, Acquiror shall have the absolute right to
terminate this Agreement.

6.2.

Confidentiality.  Each party agrees to maintain in confidence, and not to
disclose (and shall cause its affiliates, employees and equity holders to
maintain in confidence, and not to disclose) to any person or entity, the
information contained in this Agreement or pertaining to the transaction
contemplated hereby and the information and data furnished or made available by
Contributor to Acquiror, its agents and representatives in connection with
Acquiror’s investigation of the Project and the transactions contemplated by
this Agreement; provided, however, that each party, its agents and
representatives may disclose such information and data (i) to such party’s
accountants, attorneys, existing or prospective lenders, investment bankers,
accountants, underwriters, ratings agencies, partners, consultants and other
advisors in connection with the transactions contemplated by this Agreement
(collectively, “Representatives”) to the extent that such Representatives
reasonably need to know (in the disclosing party’s reasonable discretion) such
information and data in order to assist, and perform services on behalf of, the
disclosing party; and (ii) to the extent required by any applicable statute,
law, regulation or Governmental Authority.  In the event the transactions
contemplated by this Agreement shall not be consummated, such confidentiality
shall be maintained indefinitely.  Acquiror and Contributor shall also have the
right to issue a press release upon the consummation of the transactions
described in this Agreement.

6.3

Contracts and Agreements.  If Acquiror does not approve any of the contracts or
agreements relating to the Hotels and Companies, Contributor shall cause the
cancellation or termination of the same, effective as of Closing, and
Contributor shall indemnify and hold harmless Acquiror from any liability or
obligation thereupon.

6.4.

Return of Documents.  If Acquiror fails to close the transaction which is the
subject matter of this Agreement for any reason, Acquiror shall return all
documents supplied to Acquiror by Contributor.

7.

UCC MATTERS.











--------------------------------------------------------------------------------



7.1.

UCC Searches.  Prior to Closing, Acquiror may obtain current searches of all
Uniform Commercial Code financing statements filed with the applicable Secretary
of State, or the appropriate county official, against Contributor, Contributor’s
affiliates involved in the operation of the Project and the management agents
for the Project.  

8.

REPRESENTATIONS AND WARRANTIES.

8.1.

Contributor.  Contributor represents and warrants to Acquiror that the following
matters are substantially true in all material respects as of the Contract Date
and shall be substantially true in all material respects as of the Closing Date.

8.1.1.

Assistance; Performance.  Contributor agrees to perform all obligations pursuant
to the MOA prior to Closing and to assist Acquiror in the performance of all
obligations related to the Project after Closing.

8.1.2.

Investment Representation. Contributor represents that its LP Units are being
acquired by it with the present intention of holding such LP Units for purposes
of investment, and not with a view towards sale or any other distribution.
 Contributor recognizes that it may be required to bear the economic risk of an
investment in the LP Units for an indefinite period of time.  Contributor is an
Accredited Investor.  Contributor has such knowledge and experience in financial
and business matters so as to be fully capable of evaluating the merits and
risks of an investment in the LP Units.  Contributor has been furnished with the
informational materials described herein (collectively, the “Informational
Materials”), and has read and reviewed the Informational Materials and
understands the contents thereof.  

8.2.

Acquiror.  If applicable, Acquiror represents and warrants to Contributor that
the following matters are true as of the Contract Date and shall be true as of
the Closing Date:

8.2.1.

Acquiror has been at all times, and presently intends to continue to be,
classified as a partnership or a publicly traded partnership taxable as a
partnership for federal income tax purposes and not an association taxable as a
corporation or a publicly traded partnership taxable as a corporation.

8.2.2.

The execution and delivery of this Agreement by Acquiror the performance of this
Agreement by Acquiror, has been duly authorized by Acquiror, and this Agreement
is binding and enforceable against it in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

8.2.3.

The LP Units, when issued, sold and delivered in accordance with the terms and
for the consideration set forth in this Agreement, will be validly issued, fully
paid and nonassessable.

9.

ADDITIONAL CONDITIONS PRECEDENT TO CLOSING.

9.1.

Acquiror’s Conditions Precedent.  In addition to the other conditions enumerated
in this Agreement, the following shall be additional Acquiror’s Conditions
Precedent:

9.1.1.

Pending Actions.  At Closing there shall be no administrative agency, litigation
or governmental proceeding of any kind whatsoever, pending or threatened, that,
after Closing, would, in Acquiror’s sole and absolute discretion, materially and
adversely affect the value or marketability of the Project, or the ability of
Acquiror to operate any or all of the Project in the manner it is being operated
on the Contract Date.

9.1.2.

Representations and Warranties True.  The representations and warranties of
Contributor contained in this Agreement shall be true and correct as of the
Closing Date in all respects.











--------------------------------------------------------------------------------



9.1.3.

Covenants Performed.  All covenants of Contributor required to be performed on
or prior to the Closing Date shall have been performed, in all material
respects.

9.2.

Contributor’s Additional Conditions Precedent.  The following shall be
additional Contributor’s Conditions Precedent:

9.2.1.

Representations and Warranties.  The representations and warranties of Acquiror
contained in this Agreement shall be true and correct as of the Closing Date, in
all respects, as though such representations and warranties were made on such
date.

9.2.2.

Covenants. All covenants of Acquiror required to be performed on or prior to the
Closing Date shall have been performed, in all material respects.

10.

[INTENTIONALLY OMITTED.]

11.

CLOSING DELIVERIES.

11.1.

Contributor’s.  At Closing (or such other times as may be specified below),
Contributor shall deliver or cause to be delivered to Acquiror or Subsidiary, as
applicable, the following, in form and substance acceptable to Acquiror or
Subsidiary, as applicable:

11.1.1.

Assignment of Ownership Interests.  An Assignment of Ownership Interests, copies
of which is attached as Exhibit E;

11.1.2.

Assignment of Keys.  Keys to all locks in the Hotels;

11.1.3.

Assignment of all other agreements and contracts approved by Acquiror related to
the Hotels;

11.1.4.

Original Documents.  To the extent not previously delivered to Acquiror,
originals of the Records; and

11.1.5.

Closing Statement.

11.2.

Acquiror’s.  As a condition precedent to Contributor’s obligation to close
(“Contributor’s Condition Precedent”), Acquiror or General Partner, as
applicable, shall cause to be delivered to Contributor the following, each in
form and substance reasonably acceptable to Contributor, Subsidiary and Acquiror
and their respective counsel:

11.2.1.

Partnership Agreement.  A copy of the Partnership Agreement;

11.2.2.

The LP Units.

11.2.3.

Closing Statement.

12.

SUCCESSORS AND ASSIGNS.  The terms, conditions and covenants of this Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns.

13.

NOTICES.  Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to Contributor and Acquiror as follows:

ACQUIROR:

Talon OP, L.P.

5500 Wayzata Boulevard, Suite 1070

Minneapolis, Minnesota 55416

Attn:  MG Kaminski

E-mail: mgk@talonreit.com











--------------------------------------------------------------------------------

CONTRIBUTOR:

First Capital Real Estate Operating Partnership, L.P.

1407 Broadway

28th Floor

New York, NY  10018

Attn:  Suneet Singal, CEO




Notices shall be deemed properly delivered and received when and if either (i)
personally delivered, including via email; or (ii) on the first business day
after deposit with a commercial overnight courier for delivery on the next
business day.  Any party may change its address for delivery of notices by
properly notifying the others pursuant to this Section 13.

14.

BENEFIT.  This Agreement is for the benefit only of the parties hereto and their
successors and assignees as permitted in Section 12 above and no other person or
entity shall be entitled to rely hereon, receive any benefit herefrom or enforce
against any party hereto any provision hereof.

15.

MISCELLANEOUS.

15.1.

Entire Agreement.  This Agreement constitutes the entire understanding between
the parties with respect to the transaction contemplated herein, and all prior
or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals, in each case with respect to the transaction contemplated herein,
are hereby superseded and rendered null and void and of no further force and
effect.  Neither this Agreement nor any provisions hereof may be waived,
modified, amended, discharged or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.

15.2.

Time of the Essence.  Time is of the essence of this Agreement.

15.3.

Conditions Precedent.  The waiver of any particular Acquiror’s Condition
Precedent or Contributor’s Condition Precedent shall not constitute the waiver
of any other.

15.4.

Construction.  This Agreement shall not be construed more strictly against one
party than against the other merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both
Contributor and Acquiror have contributed substantially and materially to the
preparation of this Agreement.  The headings of various Sections in this
Agreement are for convenience only and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.

15.5.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

15.6.

Partial Invalidity.  The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.

15.7.

Expenses.  Except and to the extent as otherwise expressly provided to the
contrary herein, Acquiror and Contributor shall each bear its own respective
costs and expenses relating to the transactions contemplated hereby, including,
without limitation, fees and expenses of legal counsel or other representatives
for the services used, hired or connected with the proposed transactions
mentioned above.

15.8.

Waiver of Conditions Precedent. Acquiror and Contributor shall each have the
right, in its sole and absolute discretion, to waive any Condition Precedent for
its benefit contained in this Agreement.











--------------------------------------------------------------------------------



15.9.

Counterparts.  This Agreement may be executed by electronic or facsimile
signature and in any number of identical counterparts, any of which may contain
the signatures of less than all parties, and all of which together shall
constitute a single agreement.

15.10

Calculation of Time Periods.  Notwithstanding anything to the contrary contained
in this Agreement, any period of time provided for in this Agreement that is
intended to expire on or prior to the Closing Date, but that would extend beyond
the Closing Date if permitted to run its full term, shall be deemed to expire
upon Closing.

IN WITNESS WHEREOF, the parties hereto have executed this Contribution Agreement
on the date first above written.

CONTRIBUTOR:

 

 

 

FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, L.P.

 

 

 

By:  First Capital Real Estate Trust Incorporated, its General Partner

 

 

 

 

 

 

 

By:

/s/ Suneet Singal

 

 

Suneet Singal, Chairman, CEO

 

 

 

 

 

 

 

ACQUIROR:

 

 

 

 

TALON OP, L.P.

 

 

 

 

By: Talon Real Estate Holding Corp., its general partner

 

 

 

 

 

 

 

By:

 /s/ MG Kaminski

 

 

MG Kaminski, CEO

 























--------------------------------------------------------------------------------

EXHIBIT A

Ownership Interests







Company

Ownership Interests

Percentage

CC Hospitality, LLC

First Capital Real Estate Operating Partnership, L.P.

100%

Prime Lodging, LLC

First Capital Real Estate Operating Partnership, L.P.

100%

Stephenville Lodging, LTD.

First Capital Real Estate Operating Partnership, L.P.

100%

Raviraj, LLC

First Capital Real Estate Operating Partnership, L.P.

100%

Stephenville Hospitality, LTD.

First Capital Real Estate Operating Partnership, L.P.

100%

Eastland Hospitality, LLC

First Capital Real Estate Operating Partnership, L.P.

100%

Protea Hospitality, LLC

First Capital Real Estate Operating Partnership, L.P.

100%









































--------------------------------------------------------------------------------




EXHIBIT B

Existing Indebtedness




Property

Lender

Current Balance

 

 

 

HIE Eastland

First National Bank of Baird

4,175,311

HIE Pampa

First National Bank

2,500,000

HIE Stephenville

Texas Bank, Brownwood

4,560,000

LQ Colorado City

Western Bank

3,600,000

LQ Stephenville

First National Bank

4,295,324

LQ Weatherford

Centennial Bank

3,725,000

S6 Sweetwater

Centennial Bank

3,137,600

















--------------------------------------------------------------------------------




EXHIBIT C

Investor Materials






































--------------------------------------------------------------------------------




EXHIBIT D

Contributor Deliveries




1.

Financial Records including Balance Sheets and Income Statements.




2.

Existing Indebtedness Documents.




3.

Title Evidence.




4.

Evidence of Ownership Interests.




5.

Company Governance Documents.




6.

Management Contracts.




7.

Franchise Agreements.



































--------------------------------------------------------------------------------




EXHIBIT E

Form of Assignment of Ownership Interests












